DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-27 and 63 in the reply filed on           May 11, 2022 is acknowledged.
Claims 28-62 and 64-89 are withdrawn from further consideration pursuant to                 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-18, 21-27, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey (US 2019/0112761) in view of Hedou (US 2013/0020043).
Claims 1, 2, 6, 23, 24, 27, and 63: Sealey discloses a structured papermaking machine fabric/belt for making tissue products, equivalently a structured tissue belt assembly.  The fabric/belt (1) comprises a non-woven web contacting layer (2; "first layer") that defines a web contacting surface and a supporting layer (4; "second layer") made of a woven fabric that supports the non-woven web contacting layer (Figure 1). The supporting layer may be formed of one or more layers of warp yarns interwoven with weft yarns in a repeating pattern (paragraphs [0006], [0067], [0138]). The non-woven web contacting layer comprises a plurality of open portions (paragraphs [0032], [0038], [0096]; Figure 2, Figure 5) for passage of air therethrough in a z-direction. 
The non-woven web contacting layer is bonded to the supporting layer so that the non-woven web contacting layer partially embeds the woven supporting layer and forms an interface therebetween (paragraphs [0032], [0033], [0096], [0116]). The interface comprises bonded and non-bonded portions. The resulting interface comprises air flow channels within a plane parallel to the first and second layers, i.e., in an x-y plane (see Figure 8 and the last sentence of paragraph [0140]).   An embedment distance between the supporting layer and the web contacting layer may be between 0.05 mm to 0.60 mm (paragraphs [0034], [0048]-[0050], [0089] to [0091]).
 	Laser welds may be provided to attach the bottom surface of the non-woven web contacting layer to the top surface of the woven supporting layer (paragraphs [0135], [0136]).  In this instance, at the points where the non-woven web contacting layer is bonded to the supporting layer, at least some of the yarns of the woven supporting layer and/or at least a portion of the non-woven web contacting layer must comprise laser energy absorbent material so that the laser welds can be formed.
The belt of Sealey differs from the claimed belt in that Sealey does not disclose a peel force between the web contacting layer and the supporting layer that is at least 650 gf/inch.
Hedou discloses a felt for papermaking comprising a non-woven web contacting layer (nonwoven fibrous batt) attached to a woven supporting layer.  In paragraph [0103], tests were conducted to compare the batt anchorage strength of several fabrics. The force required to peel the two layers apart over a distance of three inches was measured.  Thus, the peel force of a papermaking fabrics is a known result effective variable obvious to one skilled in the art to measure the anchorage of a non-woven web contact layer to a woven supporting layer. Such a measurement is critical to assess performance on a papermaking machine.  
The recognition in the prior art that the performance of a papermaking fabric can be affected by the peel force is sufficient to find the peel force as a result-effective variable.  The discovery of an optimum value of a known result effective variable without producing any new or unexpected results is within the skill of one in the art. The claimed values for peel force would easily be obtained through routine optimization.  Therefore, absent any new or unexpected results, the claims are unpatentable.
Claim 3: In the instance where only weft yarns have energy absorbent material, then the warp yarns must be devoid of the material. 
Claim 4:  In the instance where both weft yarns and warp yarns have energy absorbent material, then laser welds will be formed at the points where the warp yarns pass over the weft yarns. 
Claim 5: In the instance where both the non-woven web contacting layer and the weft yarns have energy absorbent material, then laser welds will be formed at points where the weft yarns form part of the top surface of the supporting layer.
Claim 21: The teaching of Sealey regarding laser welding encompasses any percentage of weft yarns that form welds.
Claim 7:  In the instance where only warp yarns have energy absorbent material, then the weft yarns must be devoid of the material.
Claim 8:  In the instance where both weft yarns and warp yarns have energy absorbent material, then laser welds will be formed at the points where the weft yarns pass over the warp yarns. 
Claim 9: In the instance where both the non-woven web contacting layer and the weft yarns have energy absorbent material, then laser welds will be formed at points where the warp yarns form part of the top surface of the supporting layer.
Claim 22:  The teaching of Sealey regarding laser welding encompasses any percentage of warp yarns that form welds.
Claims 10-11:  Paragraphs [0005] of Sealey discloses that woven structures utilize yarns composed of synthetic polymers. Paragraph [0066] of Sealey further discloses that the supporting layer ("second layer") can comprise woven polymeric monofilaments.  Therefore, the warp yarns and the weft yarns are polymeric.
Claim 12:  In Hedou, paragraph [0103], the peel force of various fabrics are compared. Hedou determined that anchorage of the non-woven web contacting layer to the woven support layer was higher in fabrics that had cabled yarns as compared to fabrics not having cabled yarns.   In an embodiment in paragraph [0053], some of the cabled yarns include bicomponent yarns having a low melt polymer adhesive.  It would have been obvious to one skilled the art before the effective filing date of the invention to include bicomponent yarns in the fabric/belt of Sealey to further improve the anchorage of the non-woven web contacting layer to the woven support layer.
Claims 13-14: The warp and weft yarns may be of different size, see paragraph [0005], and may be monofilaments and/or multi-filaments, see paragraph [0138],  Therefore, the yarns may have a consistent shape or may have a varying shape.
Claim 15: Figure 11 depicts warp and weft yarns has having an oval shape.
Claims 16-18:  The non-woven web contacting layer can be made of an extruded polymer netting, see paragraphs [0027], [0131] to [0135].  Exemplary polymers can be any of those disclosed in paragraph [0023], such as such polyester, polyamide, polyurethane, polypropylene, or polyether ether ketone. 
Claims 25-26: The fabric/belt has the same structure as the claimed belt assembly.  As a product and its properties are inseparable, the fabric/belt of Sealey is deemed to exhibit the claimed shear number when measured in the manner of the claimed invention.  That the prior art does not recognize "shear number", the discovery of such a property does not render the claimed belt assembly patentable when such a property is present in the prior art fabric/belt.

2.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey        (US 2019/0112761) in view of Hedou (US 2013/0020043) as applied to claim 1 above, and
further in view of Eagles (US 8,062,480).
The fabric/belt of Sealey in view of Hedou as it applies to the belt assembly of claim 1 is described above.  The belt comprises laser welds in locations that have laser energy absorbent material. Regarding claims 19 and 20, Sealey does not disclose laser energy absorbent material that comprises carbon black. 
In an analogous prior art, Eagles discloses a papermaker's fabric comprising laser welds Eagles teaches the use of laser energy absorbent materials to form the welds.  Such materials include carbon black, and at a quantity sufficient to form the weld, see column 8, lines 64-67. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the known material carbon black as a laser energy absorbent and in any amount necessary to secure laser welds in Sealey.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748